Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 05/18/2022. Currently, claims 1-7 and 9-20 are pending in the application. Claim 8 has been cancelled.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-16, 18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Sheppard (US 20110147762 A1) in view of Song (US 20020177261 A1) as an evidence.

Regarding claim 1, Figure 15 of Sheppard discloses an integrated enhancement/depletion mode high electron mobility transistor (HEMT), comprising: 
a substrate (100); 
a buffer layer (102+104, [0125]) on the substrate; 
a first barrier layer (106+108) on the buffer layer and a second barrier layer (125) directly on the first barrier layer, wherein the second barrier layer covers a portion of the first barrier layer; and 
a first source (132), a first drain (134) and a first gate (130) directly on the first barrier layer (108+106) and a second source (142), a second drain (144), and a second gate (140) on the second barrier layer (125, [0161]-0163]);
wherein the first gate (130), the first source (132), the first drain (134), and the first barrier layer (106+108), the buffer layer (102+104), and the substrate (100) constitute an enhancement mode transistor (please see Figure 4 of Song as an evidence, wherein such structure 110 is an enhancement mode transistor, [0038]-[0040] of Song), and the second gate (140), the second source (142), the second drain (144), and the second barrier layer (125), the first barrier layer (106+108), the buffer layer, and the substrate (100) constitute a depletion mode (please see Figure 4 of Song as an evidence, wherein such structure 100 is an depletion mode transistor, [0038]-[0040] of Song) transistor ([0148]) and the enhancement mode transistor includes a first conductive channel (in 108 under 130), the depletion mode transistor includes a second conductive channel (in 108 under 140), the first conductive channel and the second conductive channel are in the first barrier layer (106+108).



Sheppard does not teach that the first conductive channel and the second conductive channel have different n-type doping concentration.

However, MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”, and MPEP 2112.01 states ““Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” In this case the claimed and prior art products are identical and substantially identical in structure or composition. Further, since the layer 125 is a doped regrown layer on layer 108, the dopant concentration is expected to be changed under layer 125 in 108 during the process of regrowth ([0140]). Thus, a prima facie case of obviousness has been established.

Regarding claim 4, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the buffer layer includes a group III metal nitride having a metal-face polarity (AlN, [0090]), and a two-dimensional electron gas channel ([0037] and [0128]) is formed at an interface of the buffer layer and the first barrier layer.



Regarding claim 5, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the first barrier layer (106+108]) is in a range from 1 nm to 30 nm (considering both 15 nm each, ([0096]-[0097] and [0127]).

Regarding claim 6, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 5, wherein a total thickness of the first barrier layer (106+108) and the second barrier layer (125) does not exceed 100 nm ([0096]-[0097], [0127] and [0138]).

Regarding claim 7, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 6 wherein the second barrier layer (125) is in a range from 1 nm to 99 nm ([0138]).

Regarding claim 8, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 6. 

Regarding claim 9, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the second barrier layer (125) is patterned, and the second barrier layer has a continuous pattern or a discontinuous pattern (discontinuous pattern).

Regarding claim 11, Figure 15 of Sheppard discloses that the integrated enhancers enhancement/depletion mode HEMT according to claim 1, wherein the first barrier layer (106+108) is a ternary or quaternary nitride compound semiconductor alloy ([0127]).

Regarding claim 12, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 11, wherein a material of the first barrier layer (106+108) includes AlGaN, InAlN, or AlInGaN ([0127]).

Regarding claim 13, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the second barrier layer (125) is a ternary or quaternary nitride compound semiconductor alloy ([0138]).

Regarding claim 14, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 13, wherein a material of the second barrier layer (125) includes AlGaN, InAlN, or AlInGaN ([0138]).

Regarding claim 15, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein a material of the first barrier layer (106+108) is the same as a material of the second barrier layer (125), or a material of the first barrier layer differs from a material of the second barrier layer ([0127] and [0138]).

Regarding claim 16, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the first source and the first drain are made of at least one of Ti, Pt, Au, W, and Ni ([0098]).



Regarding claim 18, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the second source and the second drain are made of at least one of Ti, Pt, Au, W, and Ni ([0098]).

Regarding claim 20, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein a material of the substrate (100) includes Si, SiC, GaN, sapphire, or diamond ([0125]).

Regarding claims 2-3 and 10, Figure 15 of Sheppard discloses that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the second barrier layer (125, [0138]) is a regrowth layer.

Sheppard does not explicitly teach that an n-type doping induced by impurities exists on a surface of a portion of the first barrier layer (106+108), and  the n-type doping is confined in the portion of the first barrier covered by the second barrier layer, wherein electrons generated by the n-type doping is a part of a conductive channel in the first barrier layer (106+108). Or
The integrated enhancement/depletion mode HEMT according to claim 1, wherein a surface of the first barrier layer (106+108) in contact with the second barrier layer (125) generates n-type doping having a doping concentration in a range from 1×10.sup.15/cm.sup.3 to 7×10.sup.19/cm.sup.3.



However, Sheppard teaches that both the first barrier layer (106+108) and the second barrier layer (125) may include doped material ([0127] and [0138]). Figure 18 of Sheppard further teaches that the first barrier layer is doped with n-type and the second barrier is doped with n-type dopant in an embodiment wherein the depleted bias voltage is controlled ([0158]-[0162]).

Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges of n-type dopant in the first barrier layer and the second barrier layer of Sheppard in order to control the depletion bias according to the teaching of Sheppard ([0161]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Also, MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”, and MPEP 2112.01 states ““Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” In this case the claimed and prior art products are identical and substantially identical in structure or composition. Further, since the layer 125 is a doped regrown layer on layer 108, the dopant concentration is expected to be changed under layer 125 in 108 during the process of regrowth ([0140]). Thus, a prima facie case of obviousness has been established.

Further, the limitation of  “doping induced by impurities” and “the second barrier layer generates n-type doping” in the above claims are merely a product-by-process limitations that do not structurally distinguish the claimed invention over Sheppard who teaches the structure as claimed. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. 


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Sheppard (US 20110147762 A1) in view of Waki et al (US 20050236646 A1).

Regarding claims 17 and 19, Sheppard does not explicitly teach that the integrated enhancement/depletion mode HEMT according to claim 1, wherein the first gate includes a metal stack of nickel/gold or platinum/gold. Or
The integrated enhancement/depletion mode HEMT according to claim 1, wherein the second gate includes a metal stack of nickel/gold or platinum/gold.

However, Waki is a pertinent art which teaches that a gate of a HEMT is made of titanium (Ti)/platinum (Pt)/gold (Au) or a deposited body of nickel (Ni)/gold (Au) ([0020]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials as claimed instead of the materials of Sheppard according to the teaching of Waki ([0020]), since it has been held to be within the general skill of a worker in the art to select a known material such as nickel/gold or platinum/gold on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).


Response to Arguments

Applicant's arguments filed on 05/18/2022 have been fully considered but they are not persuasive. 

Applicant’s main argument regarding claim 1 includes: Sheppard does not disclose an integrated enhancement/depletion. According to the teaching of Sheppard ([0148]) both the devices in Figure 15 of Sheppard are depletion mode device. Sheppard further specifies that "by recessing the gate contact into the underlying high bandgap layer 108 or performing a threshold-Voltage shift using negative ions and introducing them into the device by ion implantation or plasma immersion doping." However, these modifications do not meet the limitations of "a first source, a first drain, and a first gate directly on the first barrier layer and a second source, a second drain, and a second gate on the second barrier layer" as recited in claim 1.



In response, the Examiner respectfully disagrees and points out that the teaching of Sheppard in paragraph [0148] illustrates the device in Figure 15, wherein gate 130 is in contact with a layer 108 which is doped with n-type ions in order to make an enhanced mode device and further regrow layer 125 for depletion mode device. So, Figure 15 of Sheppard teaches that the transistor Q3 is an enhanced mode and Q4 is a depletion mode transistor and meets the limitation of  “a first source (132), a first drain (134), and a first gate (130) directly on the first barrier layer (108+106) and a second source (142), a second drain (144), and a second gate (140) on the second barrier layer (125). Further, please see Figures 2 and 4 of Song as an evidence of making an enhanced and depletion mode transistors on a same substrate which corresponds to the teaching of Shepperd ([0148]), wherein Figure 15 of Sheppard is equivalent to Figure 4 of Song.

Applicant’s main argument regarding claim 2 includes: Sheppard does not teach that the first barrier has different doping levels between the areas covered or uncovered by the second barrier layer.

In response, the Examiner respectfully points out that MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”, and MPEP 2112.01 states ““Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” In this case the claimed and prior art products are identical and substantially identical in structure or composition. Further, since the layer 125 is a doped regrown layer on layer 108, the dopant concentration is expected to be changed under layer 125 in 108 during the process of regrowth ([0140]). Thus, a prima facie case of obviousness has been established.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813